Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 19-AA-949

                          SANDRA JOHNSON, PETITIONER,

                                         V.


                      PRECISION SYSTEMS, INC., RESPONDENT.

                     On Petition for Review of an Order of the
              District of Columbia Office of Administrative Hearings
                                 (DOES-1455-19)
                  (Arabella W. Teal, Administrative Law Judge)

(Submitted October 20, 2020                            Decided December 16, 2021)

      Sandra Johnson, pro se.

      Respondent Precision Services, Inc., did not file a brief.

      Marian Messing and Jonathan H. Levy filed a brief on behalf of the Legal Aid
Society of the District of Columbia as amicus curiae in support of petitioner.

      Before BECKWITH and MCLEESE, Associate Judges, and NEBEKER, Senior
Judge.

      BECKWITH, Associate Judge:        In 2016, Sandra Johnson was fired from

Precision Systems, Inc., and the District of Columbia Department of Employment

Services (DOES) determined that she was qualified to receive unemployment
                                           2


insurance benefits. Precision Systems requested a hearing before an administrative

law judge (ALJ), and the Office of Administrative Hearings (OAH) sent notice to

the parties that it would hold a hearing within two weeks. Ms. Johnson moved for a

continuance, as she was leaving the country the next day. After Ms. Johnson had

left the country, OAH denied her continuance, held the hearing with only a

representative from Precision Systems present, reversed the agency’s initial

determination, and denied Ms. Johnson unemployment benefits. Upon returning to

the country, Ms. Johnson filed a motion for reconsideration. The ALJ denied that

motion. Ms. Johnson filed a petition for review, in which she is supported by the

Legal Aid Society of the District of Columbia as amicus curiae. 1 For the reasons

stated in this opinion, we vacate OAH’s order and remand for a hearing on the merits.


                                           I.


      Ms. Johnson worked for Precision Systems for six years before being fired in

2019 for allegedly (1) failing to work agreed-upon hours; (2) making personal phone

calls on the job; (3) failing to give proper notice when scheduling time off; and (4)

conducting private notary business on company time. Ms. Johnson disputed these

allegations and sought unemployment benefits. DOES determined that Ms. Johnson



      1
          Precision Systems has not filed a brief.
                                         3


was “qualified to receive unemployment insurance benefits,” noting that Precision

Systems “did not provide sufficient evidence to show the claimant engaged in

misconduct.” Precision Systems requested a hearing before an ALJ and two days

later, OAH sent notice to the parties that it would hold a hearing in less than two

weeks—on September 24, 2019. Three days after OAH sent the notice to the parties,

Ms. Johnson emailed OAH stating that she had a trip planned for over a year, she

was leaving the next day, and she would be gone for two weeks, meaning that she

could not attend the hearing as scheduled. Ms. Johnson requested a continuance for

nine days and agreed to “a new date anytime after October 2, 2019.” Ms. Johnson

also stated that she would send an email to Precision Systems that day.


      The next day, Ms. Johnson left the country. Three days after that, Precision

Systems filed an opposition to the continuance, giving no explanation for its

position. The ALJ denied Ms. Johnson’s request for the nine-day continuance. On

September 24, 2019, a hearing was held without Ms. Johnson at which Precision

Systems presented several exhibits and testimony from its director. Two days after

the hearing, the ALJ issued a Final Order reversing DOES’s initial determination

and denying Ms. Johnson unemployment benefits on the basis of gross misconduct.

The ALJ found that Ms. Johnson had engaged in willful misconduct when she was

repeatedly late for work after being warned about tardiness and when she conducted

personal notary business on company time. The ALJ concluded that these two
                                         4


categories of willful misconduct rose to the level of gross misconduct based on

evidence that it was “ongoing” and based on the ALJ’s “infer[ence] from the

evidence” that Precision Systems “had to spend a significant amount of time dealing

with the practical results of Claimant’s attendance issues.” The ALJ also inferred

that Ms. Johnson’s “behavior created morale issues for other staff.”


      On October 2, 2019—the day after Ms. Johnson said she would return to the

country—Ms. Johnson filed a motion for reconsideration, explaining that she had

been unable to attend the hearing because she “was out of the country and did not

have access to the internet.” Ms. Johnson contended that the final order was “unfair

because [she] was not given the opportunity for [her] voice to be heard,” that the

reasons Precision Systems gave for firing her were false, and that she wished to

present witnesses in her defense. Ms. Johnson stated that she recalled events

differently from the lone witness for Precision Systems and asked for the

“opportunity to be heard.”


      The ALJ denied Ms. Johnson’s motion for reconsideration. The ALJ found:

(1) that Ms. Johnson’s “existing vacation plans” did not constitute a “good reason”

for her failure to attend the hearing because “the need to hold the hearing as

scheduled was by any reasonable estimate far more important than giving [Ms.

Johnson] the opportunity to go on vacation”; (2) that Ms. Johnson did not act in good
                                          5


faith because she left the country knowing that “her request to change the date was

still undecided”; (3) that Precision Systems would be prejudiced by reconsideration

because it would have to send an employee to another hearing; and, “[m]ost

importantly,” (4) that “the record contains no suggestion that [Ms. Johnson] has a

‘substantial claim or defense,’ which means that holding another evidentiary hearing

has almost no chance of changing the outcome of the case.” Specifically, the ALJ

stated that given “the very specific and voluminous evidence presented by Employer

. . . it seems doubtful that [Ms. Johnson] could present evidence” that her 105 alleged

late arrivals “were not willful or deliberate, or resulted from circumstances out of

her control.”


                                          II.


      We review OAH’s decisions to determine if they are “[a]rbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with law.” D.C. Code § 2-

510 (a)(3)(A) (2012 Repl.). We conclude that on this record, the ALJ erred in two

respects in denying Ms. Johnson’s motion for reconsideration and that those errors

warrant reversal and a new hearing on the merits.


      At the outset, we agree with Legal Aid that the ALJ erred in concluding that

it could not grant Ms. Johnson a new hearing unless she established one of the five

specific reasons for granting reconsideration under the governing regulation, 1
                                           6


DCMR § 2828.5 (2016). Specifically, the ALJ construed the regulation as one that

set forth a restricted list of bases for reconsideration, stating that “[r]econsideration

of a Final Order may be granted only in cases where [these] conditions are met.”

That conclusion conflicts with the terms of the regulation itself. Section 2828.5

provides that if a party files a timely motion for reconsideration, “the Administrative

Law Judge may change the final order or schedule a new hearing for any reason

including, but not limited to, the following,” then goes on to list five grounds,

including that “[t]he party filing the motion did not attend the hearing, has a good

reason for not doing so, and states an adequate claim or defense.” 1 DCMR § 2828.5

(emphasis added).       The ALJ’s misinterpretation of her authority to grant

reconsideration is in itself a basis for remand. See Littman v. Cacho, 143 A.3d 90,

93–94 (D.C. 2016); cf. District of Columbia v. Stokes, 785 A.2d 666, 670 (D.C.

2001).


      Second, the ALJ made certain findings in the course of considering the so-

called Frausto factors that were not in accordance with the law or that amounted to

an abuse of discretion. See Frausto v. U.S. Dep’t of Com., 926 A.2d 151, 154 (D.C.

2007) (setting forth five factors an ALJ should consider when ruling upon a motion

for reconsideration). In Frausto, this court reversed OAH’s denial of a request for

reconsideration of a final order denying unemployment benefits, holding that when

ruling upon a motion for reconsideration, OAH must consider the same factors
                                          7


applicable to motions under Superior Court Rule 60(b): “whether the movant (1)

had actual notice of the proceedings; (2) acted in good faith; (3) took prompt action;

and (4) presented an adequate defense.” Id. (quoting Nuyen v. Luna, 884 A.2d 650,

656 (D.C. 2005)).      “Prejudice to the non-moving party” is also a relevant

consideration under Frausto. Id. (quoting Nuyen, 884 A.2d at 656).2



      2
         The regulation at issue in Frausto has been repealed and replaced, and the
current regulation, § 2828.5, does not limit the reasons for granting reconsideration
to those factors applicable to Rule 60(b) motions. Frausto involved 1 DCMR §
2833.2 (2004), which read:
                    On motion and upon such terms as are just, this
             administrative court may relieve a party or a party’s legal
             representative from a final order for the following reasons:
             (1) mistake, inadvertence, surprise, or excusable neglect;
             (2) newly discovered evidence which by due diligence
             could not have been discovered in time to move for a new
             trial under Rule 2831; (3) fraud, misrepresentation, or
             other misconduct of an adverse party; (4) the final order is
             void; (5) a prior judgment upon which it is based has been
             reversed or otherwise vacated, or it is no longer equitable
             that the judgment should have prospective application; or
             (6) any other reason justifying relief from the operation of
             the final order. Relief under this Section may be granted
             only to the extent it could be granted under the standards
             of D.C. Superior Court Civil Rule 60.

In 2011 the regulations were amended. The regulation pertaining to requests for
reconsideration, a new hearing, or relief from final order now appears in 1 DCMR
§ 2828.5 (2016), which reads:
                   If any party files a motion for reconsideration or for
                                         8


      In the view of the ALJ, the most important factor in the analysis was whether

Ms. Johnson had stated an “adequate claim or defense” in her motion for



            a new hearing before a final order is issued or within the
            ten (10) calendar day deadline of Subsection 2828.3, and
            where substantial justice requires, the Administrative Law
            Judge may change the final order or schedule a new
            hearing for any reason including, but not limited to, the
            following:

                  (a) The party filing the motion did not attend the
            hearing, has a good reason for not doing so, and states an
            adequate claim or defense;

                  (b) The party filing the motion did not file a required
            answer to a Notice of Infraction or Notice of Violation or
            did not file some other required document, has a good
            reason for not doing so, and states an adequate claim or
            defense;

                  (c) The final order contains an error of law;

                  (d) The final order’s findings of fact are not
            supported by the evidence; or

                  (e) New evidence has been discovered that
            previously was not reasonably available to the party filing
            the motion.

We need not address the extent to which the analysis contained in Frausto, which
the ALJ applied, would govern a § 2828.5 motion for reconsideration as no party
has briefed the matter and as it would not affect the result in this case.
                                         9


reconsideration. The ALJ concluded that “the record contains no suggestion that

[Ms. Johnson] has a ‘substantial claim or defense,’ which means that holding

another evidentiary hearing has almost no chance at changing the outcome of the

case.” Both Frausto and the explicit language of DCMR § 2828.5 require an

“adequate” defense—a term that Frausto makes clear does “not require[] that the

moving party show a likelihood of success on the merits.” Frausto, 926 A.2d at

157.3 Instead, “[a]ll that is required is that the moving party provide reason to

believe vacating the judgment will not be an empty exercise or a futile gesture.” Id.

(internal quotation marks omitted).     Frausto makes clear, moreover, that if a

claimant is required to make a prima facie case in their motion for reconsideration,

success before the DOES is “sufficient to satisfy that requirement.” Id. at 157–58.


      Here, as in Frausto, DOES determined that Ms. Johnson was entitled to

unemployment benefits. That finding is sufficient to make a prima facie showing of

entitlement to unemployment benefits and is more than enough to meet the low

burden in Frausto. “Although the Claims Examiner’s determination is not entitled

to deference at the subsequent OAH review hearing, it nevertheless provided




      3
          The ALJ purported to consider the strength of Ms. Johnson’s showing in
analyzing the Frausto factors, and there is no suggestion that “adequate claim or
defense” in DCMR § 2828.5 requires something more than the prima facie showing
of entitlement we considered in Frausto.
                                          10


information that [the claimant] had a different version of events surrounding her

failure to report for work than the employer presented at the hearing.” Id. at 158

(footnote omitted). For purposes of a motion for reconsideration, “no additional

showing was required to support the conclusion that vacating the order would not be

a futile gesture.” Id. This error on the issue deemed most important to the ALJ—in

addition to at least two other factors weighing in Ms. Johnson’s favor 4 and the

employer’s failure to participate in these proceedings 5—persuades us that a remand


      4
            The ALJ acknowledged that Ms. Johnson was prompt in seeking
reconsideration and weighed that factor in her favor. With respect to good faith, the
ALJ’s determination that Ms. Johnson was not acting in good faith is not supported
by substantial evidence. There is no evidence in the record that Ms. Johnson did not
believe that the continuance that she sought well in advance of the hearing and in
light of an international vacation she had been planning for over a year would be
granted. The ALJ’s determination that Ms. Johnson “deliberate[ly] flout[ed] . . . the
Order denying [the] request for a different hearing date” is not supported by
substantial evidence; unchallenged evidence in the record provides that when the
order was issued, Ms. Johnson was “out of the country” without “access to the
internet” until after the hearing. As to the first Frausto factor, Ms. Johnson cannot
and does not contend that she never received actual notice of the hearing. But here,
too, it is relevant that Ms. Johnson promptly filed a continuance motion stating a
valid basis for a limited continuance. Cf. Wylie v. Glenncrest, 143 A.3d 73, 85 (D.C.
2016) (noting that notice of a scheduled hearing is “not the end of the Rule 60(b)
actual notice inquiry,” because in the context of a “movant’s failure to appear at a
particular hearing, . . . the actual notice factor asks whether that failure to appear
resulted from the movant’s deliberate neglect of her litigation responsibilities”
(emphasis added)).
      5
        See Rhea v. Designmark Serv., Inc., 942 A.2d 651, 656 (D.C. 2008) (relying
on “the lack of participation of the employer in litigating the jurisdictional issue or
any other aspect of the case” in vacating an OAH decision denying unemployment
                                         11


is in order.


       For the foregoing reasons, we vacate OAH’s order and remand for a hearing

on the merits of Ms. Johnson’s claim for unemployment compensation.




                                                          So ordered.




benefits); Kidd Int’l Home Care, Inc. v. Prince, 917 A.2d 1083, 1088–89 (D.C.
2007) (holding that a claimant’s failure to participate in the proceedings weighed in
favor of reversing a default award of unemployment compensation).